PER CURIAM.
We affirm in part, reverse in part, and remand for further proceedings consistent with this opinion.
We affirm the dissolution, the award of primary residential custody of the children to the wife, and the authorization for the wife to relocate with the children to Kentucky. See DeCamp v. Hein, 541 So.2d 708 (Fla. 4th DCA 1989). We also affirm the trial court’s decision to leave the parties responsible for their individual or joint debts, and to make the husband responsible for the payment of the wife’s attorney’s fees.
On the issues of the distribution of the pension fund and the amount of child support and alimony, we remand with directions for reconsideration by the trial court. We agree with the husband that the trial court erred in not allocating to him that portion of his pension fund that accrued to him before his marriage. We also agree that the total amount of alimony and child support awarded appears to be excessive in light of the evidence of the husband’s current income. Upon reconsideration, the trial court shall resolve these issues and make specific findings of fact as to the ability of the husband to meet the support obligations imposed upon him, as well as other findings to support the awards made. The trial court may consider the existing record as well as additional evidence and argument by the parties. Any supplemental final judgment shall be subject to appeal by either party.
ANSTEAD and GLICKSTEIN, JJ., and KAHN, MARTIN D., Associate Judge, concur.